DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.
Applicant argues that the amended claim 1 does not fall into the “certain methods of organizing human activity” or “mental process” grouping of an abstract idea. Also, Applicant argues that an online on-demand service as what is claimed in the present application would not exist in the “pre-internet world”, and “it is a solution “necessarily rooted in computer technology”.
None of these statements rebut the actual basis of the rejection, which is that allocating orders to service providers for providing a service is a method of organizing human activity.  Electronic transmissions have been addressed as an additional element that does not integrate the claim into a practical application or add significantly more.  It merely describes a general link to a technological environment (i.e., computers and the Internet) in which to execute the abstract idea, and is a conventional function of ubiquitous generic computing devices.  See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions 
Applicant also argues that the invention is not similar to a list of other examples of abstract ideas. However, the Remarks do not explain any of the differences.  The abstract idea is similar to the ones cited in the rejection below, which also manipulate and communicate data in order to manage interpersonal activities, human behaviors, and commercial transactions/business relations between parties.

Applicant argues that even if amended claim 1 is deemed to recite a judicial exception, amended claim recites additional elements that integrate the alleged judicial exception into a practical application. Amended claim 1 expressly recites, in relevant part, 
in response to an allocation condition is satisfied, identify a service provider associated with a first level of a service, wherein the service provider is available to provide a second level of the service if allocated; obtain, via a network, a plurality of orders associated with a plurality of users requesting the second level of the service; retrieve, from a database, historical orders of the plurality of users; identify, based on a screening criteria and the historical orders of the plurality of users, a target order associated with a requester from the plurality of orders associated with the plurality of users, the screening criteria including that the requester is an infrequent user of the first level of the service; and allocate, via the network, the target order to the service provider for providing the first level of the service.

This merely presents more descriptions of the abstract idea itself, rather than any meaningful limitations that integrate the abstract idea into a practical application. Rather than being integrated into a practical application, the claims merely recite a general technological environment (network) and instructions to apply the abstract idea in this environment. These descriptions of the abstract idea itself cannot be relied upon as an additional element that either integrates it into a practical application or recites "significantly more." See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added). See also RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstrct idea (encoding and decoding) does not render the claim non-abstract").
Accordingly, the rejection is maintained



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9, 28-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-9, 28-38, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—in response to an allocation condition is satisfied, identifying a service provider associated with a first level of a service, wherein the service provider is available to provide a second level of the service if allocated; obtaining a plurality of orders associated with a plurality of users requesting the second level of the service; retrieving historical orders of the plurality of users; identifying, based on a screening criteria, a target order associated with a requestor from the plurality of orders associated with the plurality of users, the screening criteria including that the requester is an infrequent user of the first level of the service; and allocating the target order to the service provider for providing the first level of the service.
	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("storage medium", “computer readable medium” —all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., identifying, allocating).  
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e. matching orders to service providers that are associated with different levels of service).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("storage medium”, “computer readable medium” —see Specification ¶¶ 0136 describing these variously as standard, now known examples of the state of the art and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  


Allowable Subject Matter
Claims 1-9, 28-38 remain allowable if rewritten or amended to overcome the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625